DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
 
Response to Amendment
The amendment filed 28 June 2022 has been entered. Claims 14-25 remain pending in the application. Claims 1-13 and 26-34 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Khripin (U.S. Patent 10,279,482) in view of Takahashi (U.S. Patent 6,076,552).
Regarding claim 14, Khripin discloses a rotary valve subassembly comprising:
a spool 710 having a tube-shaped body including an outer side surface and an inner side surface disposed on an opposite side of the tube-shaped body than the outer side surface, the inner side surface defining an axial chamber 727 that axially extends through the tube-shaped body along a longitudinal axis of the tube-shaped body, the tube-shaped body comprising:
a plurality of return pressure ports 726A, 726B that radially extend through a thickness of the tube-shaped body, each return pressure port in fluid communication with the axial chamber; and
a plurality of scalloped recesses 724A, 724B formed on the outer side surface of the tube-shaped body, each scalloped recess extending radially into but not through the thickness of the tube-shaped body; and
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface disposed on an opposite side of the tube-shaped body than the outer side surface, the inner side surface defining an axial chamber (inside 702 and 712) that axially extends through the tube-shaped body, the tube-shaped body comprising:
a plurality of inlet ports 713 that extend radially through a thickness of the tube-shaped body, each inlet port in fluid communication with the axial chamber; and
a plurality of control ports 718, 720, 722 that extend radially through the thickness of the tube-shaped body, each control port in fluid communication with the axial chamber,
wherein the spool is positioned within the axial chamber of the sleeve and configured to rotate relative to the sleeve (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60). 
Khripin is silent regarding each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion having a first scalloped width perpendicular to the longitudinal axis and a second scalloped portion having a second scalloped width perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width.
However, Takahashi teaches a spool 26 with a plurality of scalloped recesses 100, each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion (left side of passage 100 in FIG. 6) having a first scalloped width (width at left side of passage 100 in FIG. 6) perpendicular to the longitudinal axis and a second scalloped portion (right side of passage 100 in FIG. 6) having a second scalloped width (width at right side of passage 100 in FIG. 6) perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width (FIG. 1, 5, 6; Col. 4 ln 13-67, Col. 7 ln 12-27).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Khripin, by shaping the plurality of scalloped recesses such that each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion having a first scalloped width perpendicular to the longitudinal axis and a second scalloped portion having a second scalloped width perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width, as taught by Takahashi, for the purpose of creating a more gradual introduction of fluid into the axial chamber of the spool to decrease the amount of wear and more accurately control the amount of fluid.
Regarding claim 15, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Khripin further discloses a portion of the inner side surface of the tube-shaped body of the sleeve defines an inner circumferential recess (at 714A), wherein at least a portion of at least one scalloped recess and at least a portion of the inner circumferential recess formed by the portion of the inner side surface defines at least one cavity (inside 712) (FIG. 7A-7D).
Regarding claim 16, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Khripin further discloses the plurality of scalloped recesses include:
at least one upper scalloped recess 724B, the at least one upper scalloped recess and the inner circumferential recess defining an upper cavity of the at least one cavity; and
at least one lower scalloped recess 724A, the at least one lower scalloped recess and the inner circumferential recess defining a lower cavity of the at least one cavity (FIG. 7A-7D).
Regarding claim 17, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Khripin further discloses the plurality of return pressure ports include:
a first upper return pressure port (726B FIG. 7D);
a second upper return pressure port (726B FIG. 7C) circumferentially arranged around an upper portion/row of the tube-shaped body with the first upper return pressure port;
a first lower return pressure port (726A FIG. 7C); and
a second lower return pressure port (726A FIG. 7D) circumferentially arranged around an upper portion/row of the tube-shaped body with the first lower return pressure port, wherein an orientation of each of the first and second lower return pressure ports is horizontally flipped in comparison to an orientation of each of the first and second upper return pressure ports, and wherein the first and second lower return pressure ports are axially spaced from the first and second upper return pressure ports; and
the plurality of scalloped recesses include:
a first upper scalloped recess (top 724B FIG. 7D);
a second upper scalloped recess (bottom 724B FIG. 7D) circumferentially spaced from the first upper scalloped recess;
a first lower scalloped recess (bottom 724A FIG. 7D); and
a second lower scalloped recess (top 724A FIG. 7D) circumferentially spaced from the first lower scalloped recess, wherein an orientation of each of the first and second lower scalloped recesses is vertically flipped in comparison to an orientation of each of the first and second upper scalloped recesses, and wherein the first and second lower scalloped recesses are axially spaced from the first and second upper scalloped recesses (FIG. 7A-7D; Col. 13 ln 29-Col. 14 ln 38).
Regarding claim 18, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Khripin further discloses the first upper scalloped recess and the second upper scalloped recess cooperate with the inner circumferential recess to define an upper cavity 714C of the at least one cavity; and
the first lower scalloped recess and the second lower scalloped recess cooperate with the inner circumferential recess to define a lower cavity 714B of the at least one cavity (FIG. 7A-7D).
Regarding claim 19, Khripin discloses a rotary valve assembly 700 comprising: 
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber (inside 702, 712), wherein the sleeve comprises a plurality of inlet ports 713 and a plurality of control ports 718, 720, 722 that radially extend through a thickness of the tube-shaped body, the thickness extending radially between the outer side surface and the inner side surface of the tube-shaped body;
a spool 710 disposed within the axial chamber of the sleeve, the spool coaxial to the sleeve and configured to rotate relative to the sleeve about a longitudinal axis defined by the sleeve, the spool having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber 727, the tube-shaped body comprising:
a plurality of return pressure ports 726A, 726B that radially extend through a thickness of the tube-shaped body, each return pressure port in fluid communication with the axial chamber; and
a plurality of scalloped recesses 724A, 724B  formed on the outer side surface of the tube-shaped body, each scalloped recess extending radially into but not through the thickness of the tube-shaped body; and
a spool-rotating portion 708 disposed within the axial chamber of the sleeve, wherein the spool-rotating portion is coupled for common rotation with the spool about the longitudinal axis defined by the sleeve (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60).
Khripin is silent regarding each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion having a first scalloped width perpendicular to the longitudinal axis and a second scalloped portion having a second scalloped width perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width.
However, Takahashi teaches a spool 26 with a plurality of scalloped recesses 100, each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion (left side of passage 100 in FIG. 6) having a first scalloped width (width at left side of passage 100 in FIG. 6) perpendicular to the longitudinal axis and a second scalloped portion (right side of passage 100 in FIG. 6) having a second scalloped width (width at right side of passage 100 in FIG. 6) perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width (FIG. 1, 5, 6; Col. 4 ln 13-67, Col. 7 ln 12-27).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Khripin, by shaping the plurality of scalloped recesses such that each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion having a first scalloped width perpendicular to the longitudinal axis and a second scalloped portion having a second scalloped width perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width, as taught by Takahashi, for the purpose of creating a more gradual introduction of fluid into the axial chamber of the spool to decrease the amount of wear and more accurately control the amount of fluid.
Regarding claim 20, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 19.
Khripin further discloses a portion of the inner side surface of the tube-shaped body of the sleeve defines an inner circumferential recess (714A-C), wherein the tube-shaped body of the sleeve includes a stem portion 712 and a cap portion 702, wherein the stem portion defines a first axial chamber portion (within 714A-C) of the axial chamber that is sized for rotatably-containing a first portion of a length of the spool, wherein the cap portion defines a second axial chamber portion (inside 702) of the axial chamber that is sized for containing the spool-rotating portion and a second portion of the length of the spool that is coupled to the spool-rotating portion, wherein at least a portion of at least one scalloped recess of the plurality of scalloped recesses of the spool and at least a portion of the inner circumferential recess formed by the portion of the inner side surface of the tube-shaped body of the sleeve defines at least one cavity (FIG. 7A-7D).
Regarding claim 21, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 20.
Khripin further discloses the plurality of scalloped recesses include:at least one upper scalloped recess 724B, the at least one upper scalloped recess and the inner circumferential recess defining an upper cavity 714C of the at least one cavity; and
at least one lower scalloped recess 724A, the at least one lower scalloped recess and the inner circumferential recess defining a lower cavity 714B of the at least one cavity (FIG. 7A-7D).
Regarding claim 22, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 20.
Khripin further discloses the plurality of return pressure ports include: 
a first upper return pressure port (726B FIG. 7C);
a second upper return pressure port (726B FIG. 7D) circumferentially arranged around an upper portion/row of the tube-shaped body with the first upper return pressure port;
a first lower return pressure port (726A FIG. 7D); and
a second lower return pressure port (726A FIG. 7C) circumferentially arranged around an upper portion/row of the tube-shaped body with the first lower return pressure port, wherein an orientation of each of the first and second lower return pressure ports is horizontally flipped in comparison to an orientation of each of the first and second upper return pressure ports, and wherein the first and second lower return pressure ports are axially spaced from the first and second upper return pressure ports; and
the plurality of scalloped recesses include:
a first upper scalloped recess (top 724B FIG. 7D);
a second upper scalloped recess (bottom 724B FIG. 7D) circumferentially spaced from the first upper scalloped recess;
a first lower scalloped recess (bottom 724A FIG. 7D); and
a second lower scalloped recess (top 724A FIG. 7D) circumferentially spaced from the first lower scalloped recess, wherein an orientation of each of the first and second lower scalloped recesses is vertically flipped in comparison to an orientation of each of the first and second upper scalloped recesses, and wherein the first and second lower scalloped recesses are axially spaced from the first and second upper scalloped recesses (FIG. 7A-7D; Col. 13 ln 29-Col. 14 ln 38).
Regarding claim 23, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 22.
Khripin further discloses the first upper scalloped recess and the second upper scalloped recess cooperate with the inner circumferential recess to define an upper cavity 714C of the at least one cavity; and
the first lower scalloped recess and the second lower scalloped recess cooperate with the inner circumferential recess to define a lower cavity 714B of the at least one cavity (FIG. 7A-7D).
Regarding claim 24, Khripin discloses a hydraulic circuit comprising:
a pressurized fluid source 518;
a hydraulic actuator 502; and
a rotary valve assembly 700 configured to control a flow of hydraulic fluid from the pressurized fluid source to the hydraulic actuator, the rotary valve assembly comprising:
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber (inside of 702/712), wherein the sleeve comprises a plurality of inlet ports 713 and a plurality of control ports 718, 720, 722 that radially extend through a thickness of the tube-shaped body, the thickness extending radially between the outer side surface and the inner side surface of the tube-shaped body;
a spool 710 disposed within the axial chamber of the sleeve, the spool coaxial to the sleeve and configured to rotate relative to the sleeve about a longitudinal axis defined by the sleeve, the spool having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber 727, the tube-shaped body comprising:
a plurality of return pressure ports 726A, 726B that radially extend through a thickness of the tube-shaped body, each return pressure port in fluid communication with the axial chamber; and
a plurality of scalloped recesses 724A, 724B formed on the outer side surface of the tube-shaped body, each scalloped recess extending radially into but not through the thickness of the tube-shaped body; and
a spool-rotating portion 708 disposed within the axial chamber of the sleeve, wherein the spool-rotating portion is coupled for common rotation with the spool about the longitudinal axis defined by the sleeve (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60).
Khripin is silent regarding each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion having a first scalloped width perpendicular to the longitudinal axis and a second scalloped portion having a second scalloped width perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width.
However, Takahashi teaches a spool 26 with a plurality of scalloped recesses 100, each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion (left side of passage 100 in FIG. 6) having a first scalloped width (width at left side of passage 100 in FIG. 6) perpendicular to the longitudinal axis and a second scalloped portion (right side of passage 100 in FIG. 6) having a second scalloped width (width at right side of passage 100 in FIG. 6) perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width (FIG. 1, 5, 6; Col. 4 ln 13-67, Col. 7 ln 12-27). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Khripin, by shaping the plurality of scalloped recesses such that each scalloped recess of the plurality of scalloped recesses comprises a first scalloped portion having a first scalloped width perpendicular to the longitudinal axis and a second scalloped portion having a second scalloped width perpendicular to the longitudinal axis, the first scalloped width greater than the second scalloped width, as taught by Takahashi, for the purpose of creating a more gradual introduction of fluid into the axial chamber of the spool to decrease the amount of wear and more accurately control the amount of fluid.
Regarding claim 25, Khripin, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 24.
Khripin further discloses a low pressure fluid reservoir 528 in selective-fluid communication with the hydraulic actuator when at least one of the plurality of return pressure ports of the spool is radially aligned with at least one of the plurality of control ports of the sleeve.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Applicant first argues that the transfer passages 100 of Takahashi do not teach the scalloped recesses of the claims.  In response to Applicant’s assertion, Examiner deems this to be mere assertion as applicant merely states the scalloped recesses are different from the application and the prior art.  Applicant has not provided any further statements to qualify such an assertion.  Accordingly, applicant’s argument is not persuasive.
Applicant next argues that one of ordinary skill in the art would not find it obvious to modify the valve of Khripin to include the features of the scalloped recesses from Takahashi.  Applicant contends that while Khripin is a rotary valve, Takahashi is a linear valve and therefore cannot be combined.  This argument is not persuasive.  The valve of Takahashi is a linear valve, however, in operation, the transfer passages move in a way to expose the smaller cross-sectional portion of the passages prior to the larger cross-sectional portions in order to provide more control over and a more gradual introduction of fluid through the valve.  It is obvious to one of ordinary skill in the art that this geometric orientation can be applied to a rotary valve in that the smaller cross-sectional portion of the passages open prior to the larger cross-sectional portions thus providing the same benefit of providing more control over and a more gradual introduction of fluid through the valve.  Accordingly, applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753